DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 10/31/19, claims 11, 12, 15-17 are currently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami (US 4,463,162).
Nogami teaches a condensation polymer having sp=0.1-1.5, containing an anthracene unit in the main chain of the polymer prepared by condensation of an anthracenediol compound with a dicarboxylic acid dihalide or a hydrocarbylene dihalide (Ab.). Disclosed polyesters 1-3 having following formulae (col. 3-4):

    PNG
    media_image1.png
    266
    827
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    331
    317
    media_image2.png
    Greyscale

Disclosed polymers include repeating units within the scope of claimed formula (2), i.e. in claimed formula 2, D=C4, C10 or C14 alkylene, Y=hydrogen and X=hydrogen or Cl. The reference teaches that after polycondensation reaction and optional precipitation, the aromatic polyester is filtered off (col. 12, lines 46-53).
	The prior art is silent with regard to “n” being within the claimed range of 2 to 50. However, the prior art teaches a reduced specific viscosity (sp) at 30oC of a 1% solution in tetrchloromethane as ranging from 0.1 to 1.5. It is noted that specific viscosity of a polyester is a direct measure of its degree of polymerization “n”. Given the teaching in Nogami on the viscosity range, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to reasonably expect Nogami’s polyesters having a specific viscosity at or close to the low end of the disclosed end point of 0.1 to have a low degree of polymerization, such as those within the scope of the claimed “n” absent evidence to the contrary. The burden is shifted to Applicants to establish that the claimed oligomers are mutually exclusive of the polyesters within the scope of Nogami because as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. Furthermore, the recitation of "A photopolymerization sensitizer" in the preamble is deemed to be a statement of purpose or intended use of the claimed compound which is not seen to result in any structural difference between the instantly claimed invention and Nogami’s polyester and hence, the preamble fails to limit the claim. MPEP 2111.02.

Allowable Subject Matter
Claim 12 is allowed.
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nogami (US 4,444,561) and Kitagawa (US 5,840,452) disclose polyesters based on 2,6-dimethoxy-9,10-anthracene diol and do not teach claimed X and Y substituents. Bender et al. (reference AAA cited in the IDS dated 10/31/19) teaches polyesters wherein the anthracene moiety includes two alkyl (heptyl) substituents on the same phenyl ring.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762